Citation Nr: 1601306	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  06-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral shin splints to include as due to bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to September 2002, with additional inactive service with the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran testified before the Board at a November 2009 hearing conducted at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the November 2009 hearing is no longer employed at the Board.  The Veteran was informed of that in August 2014 and offered an opportunity for another Board hearing.  38 C.F.R. § 20.717 (2015).  That notification informed the Veteran that if she did not respond, it would be assumed that she did not want an additional hearing.  The Veteran did not respond and the request for hearing is deemed satisfied.

This matter has previously been remanded in January 2010 and February 2015.


REMAND

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  And the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's February 2015 remand directives, an addendum opinion was requested from the VA examiner that examined the Veteran in February 2013 and provided an opinion as to the etiology of the bilateral shin splint disability.  A medical opinion was requested that considered and addressed the Veteran's assertions that a bilateral shin splint disability was due to trauma associated with multiple in-service parachute jumps.  The examiner was also requested to provide an opinion as to whether the Veteran's current bilateral shin splints were either due to or aggravated by service-connected bilateral plantar fasciitis.  

An April 2015 VA addendum report shows that the VA examiner concluded that the Veteran's bilateral shin splints were less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner's rationale was that although shin splints may occur with multiple parachute jumps, there was no evidence of a diagnosis or treatment for shin splints in the service treatment records or within one year of separation.  The examiner also noted that the Veteran reported no injuries during her separation medical examination.  

With regard to whether bilateral shin splits were caused or aggravated by service-connected bilateral plantar fasciitis, the examiner provided a negative opinion.  First, the examiner determined that the bilateral shin splint disability was not caused by the service-connected bilateral plantar fasciitis as there were no in-service reports or diagnoses of shin splints.  The examiner then determined that there was no aggravation of the bilateral shin splits by service-connected plantar fasciitis as there was no medical literature that would provide scientific evidence to support that assertion.

The Board finds that the February 2013 and April 2015 VA examiner opinions with regards to the etiology of the bilateral shin split disability are incomplete.  Initially, the Board notes the February 2015 remand directives specifically requested that the examiner provide an opinion as to whether the Veteran's assertions that her bilateral shin splits were due to trauma from multiple in-service parachute jumps.  However, the examiner did not provide the requested response to that request and merely reported that while parachute jumps could cause shin splints, there was no evidence that the Veteran had shin splints in-service.  The Board notes the Veteran has a current diagnosis of a bilateral shin splint disability and the examiner was requested to provide an opinion as to whether the Veteran's in-service parachute jumps caused that disability.  As the examiner did not provide a response in accordance with this remand request, a VA examination must be scheduled for compliance with the request.  

With regard to the April 2015 VA examiner's opinion regarding secondary service connection, the Board finds that the opinion is incomplete as the opinion only considered aggravation of the bilateral shin splints by the service-connected bilateral plantar fasciitis.  The April 2015 Board remand also requested that an opinion be provided to considered whether the Veteran's bilateral shin splits were proximately due to service-connected bilateral plantar fasciitis.  As no opinion was provided, a VA examination must be scheduled for compliance with the request.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner who has not previously examined her or provided an opinion in this matter, to determine the nature and etiology of a bilateral shin splint disability.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should respond to the following.

(a)  Is it at least as likely as not (50 percent probability or greater) that bilateral shin splits are etiologically related to or were incurred in active service?  The examiner must specifically address the Veteran's statements and the November 2007 statement of M.G.R that reported the Veteran having sore legs in-service. 

(b)  Is it at least as likely as not (50 percent probability or greater) that bilateral shin splints were caused by the Veteran's reports of trauma from repeated parachute jumps in-service?

(c)  Is it at least as likely as not (50 percent probability or greater) that bilateral shin splints were caused by or etiologically related to the service-connected bilateral plantar fasciitis?

(d)  Is it at least as likely as not (50 percent probability or greater) that the bilateral shin splints have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected bilateral plantar fasciitis?

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

